141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Thomas SANDERS, Defendant-Appellant.
No. 97-10210.D.C. No. CR-96-00122-GEB.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 12, 1998**.Decided Feb. 27, 1998.

Appeal from the United States District Court for the Eastern District of California Garland E. Burrell, District Judge, Presiding.
Before SNEED, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Substantial evidence supported the jury's verdict that Sanders was guilty of perjury.  He testified that the boxes were "not recognizable, burnt."   A rational trier of fact could have found beyond a reasonable doubt that this testimony was false.


3
The testimony was material to the Grand Jury's investigation.  The Grand Jury was properly convened to investigate whether Sanders's brother made a false statement in response to a Grand Jury subpoena.  The Grand Jury was authorized to investigate the possible violation of federal law even if its investigation would not result in an indictment.  See United States v. Sisack, 527 F.2d 917, 920 (9th Cir.1976).


4
The Assistant United States Attorney's questioning of Sanders was sufficiently precise to support the perjury conviction, and the government did not set a "perjury trap" for Sanders by calling him before the Grand Jury and questioning him.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3